DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasle (2009/0149972 A1 from IDS of 7-26-19).
Nasle teaches a method for operating an electrical network (Fig. 4), which comprises the steps of: connecting protective apparatuses to a plurality of measurement positions 402,404,406, the protective apparatuses monitoring an assigned network section 408,410,412 of the electrical network and are respectively parameterized with at least one apparatus-side parameter value which influences a mode of operation of a respective protective apparatus; remotely reading the protective apparatuses which are connected to a superordinate central device 422; and reading out, via the superordinate central device, apparatus-side parameter values from the protective apparatuses(see Abstract).
With regard to claims 16 and 17, Nasle clearly teaches a central device 422 for monitoring an electrical network 114, the central device comprising: a computer 128 for connecting to a data transmission network or a plurality of computers cooperating with one another; and said computer or said computers are programmed in such a way that they read out apparatus-side parameter values from 
The limitations of the dependent claims 2-4,11,12 and 15 are fully addressed by the Abstract and the most remarkable limitation recited in claim 11 is also fully addressed by the Abstract. 
Claim 11 recites: The method according to claim 1, wherein the superordinate central device, with an aid of operating data which describe a respective operating state of the electrical network, and with an aid of structure data which describe technical infrastructure of the electrical network, compiles a simulation model describing a mode of operation and a state of the electrical network and calculates a determination of suitable and/or modified parameter values on a basis of the simulation model. 
The middle of the Abstract recites: The virtual system model database is configured to update a virtual mode of the system based on the status of protective devices and to store a virtual system model of the monitored system. The Abstract then recites the function of a protective device verification engine performs the calculation recited in the last line of claim 11. 
Dependent claims 2-4,12 and 15 only recite features that are intrinsic to the use of networked devices, such as the use of an internet for communication between computers.
Allowable Subject Matter
Claims 5-10,13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites design considerations directed to the avoidance of a cascaded shutdown of network devices that have not been taught or fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
November 5, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836